 Case 5:20-cv-01352-JWH-KK Document 15 Filed 08/04/20 Page 1 of 1 Page ID #:58




 1    Patricia P. Hollenbeck (SBN 121765)
      Aaron T. Winn (SBN 229763)
 2    Karen Lehmann Alexander (SBN 265926)
      DUANE MORRIS LLP
 3    750 B Street, Suite 2900
      San Diego, CA 92101-4681
 4    Telephone: +1 619 744 2200
      Fax: +1 619 744 2201
 5    E-mail: phollenbeck@duanemorris.com
                atwinn@duanemorris.com
 6              klalexander@duanemorris.com
 7    Attorneys for Defendant
      JORNAYA
 8
 9                       IN THE UNITED STATES DISTRICT COURT
10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     AMANDA HILL, Individually and On                  Case No.: 20cv1352-JGB-KK
12   Behalf of All Others Similarly Situated,
                                                       The Honorable Jesus G. Bernal
13                         Plaintiff,
                                                       DEFENDANT JORNAYA’S
14             v.                                      RULE 7.1(a) NOTICE OF
                                                       FINANCIAL INTEREST
15   LEAD INTELLIGENCE, INC. D/B/A
     JORNAYA,
16
                           Defendant.
17
18
               Pursuant to Federal Rule of Civil Procedure 7.1(a), Defendant Lead
19
     Intelligence, Inc. d/b/a Jornaya, hereby discloses that:
20
               No publicly held corporation owns 10% or more of the membership interest in
21
     Jornaya.
22
     Dated: August 3, 2020                      DUANE MORRIS LLP
23
24                                           By: /s/ Patricia P. Hollenbeck
                                               Patricia P. Hollenbeck (SBN: 121765)
25                                             Aaron T. Winn
                                               Karen Lehmann Alexander
26
                                                Attorneys for Defendant
27                                              JORNAYA
28
     DM1\11316014.1                                                 CASE NO.: 20cv1352-JGB-KK
                          JORNAYA’S RULE 7.1(A) NOTICE OF FINANCIAL INTEREST
